Seawell, J.
delivered the Opinion of the Court:
Suppose, in this case, Rodman had signed the deed, stiil no action could be maintained by Dickinson, for the contract was with Willis. Then what is the effect of his assent ? It can only be co-extensive with the deed. It may, however, be said, that it is to be inferred from the case, that Rodman promised Dickinson, still it recurs, that the promise must necessarily relate to the terms of the written contract; and when assumpsit is brought by Dickinson, it is in the very nature of such action to allow the Defendant the full benefit of all the equitable circumstances of the case, and these, in the present case, will be best ascertained, by enquiring what they would have been if Willis had brought the present action ; for it would be strange to say, that in a case where no consideration moved from Dickinson, either by his yielding any benefit, or sustaining any loss, that a promise made to him by one of the parties of a contract to which he was a stranger, should place him in a better situation than a party would stand. Indeed, it would seem strange, if he could, in such case, support any action.
If, then, Willis had brought his action of assumpsit, upon the assent of Rodman, what could he\iave recovered under the facts of this case ? Not the full price Rodman-was to pay 5 for he had not fully completed his contract, *92and it is evident from the written contract, that the mo- , . . . , • \ - ney was not to be paid till after finishing,the vessel. But the vessel was taken into possession by Rodman, and converted to his use. He, therefore, should not hold it and pay nothing, but must pay what she was -worth. That worth, for aught which appears, may be greatly below Rodman's own debt; and there can be little equity in taking’from the pocket of one losing creditor, and placing it in the pocket of another, where they are both equally unfortunate, and one has not contributed to the loss of the other. The present Plaintiff, therefore, cannot recover, and the rule for a New Trial must be absolute»